Boardman, J. :
Municipal corporations possess no powers but those expressly granted, those necessarily or fairly implied, those incident to the powers granted, and those essential to the objects and purposes of the corporation. (1 Dillon on Corp., § 55.) The power to collect *517taxes is expressly given. The extent to which notices of sale of property for that purpose shall be published is incidental to that power. The object of the corporation is to secure the payment of its taxes. "Whatever means may directly contribute to that result, may be employed as an incident to the power expressly conferred; in that view a publication of the notice of taxes unpaid might be published by the defendant under the incidental powers conferred by the charter.
But by Laws of 1873 (chap. 813, end of § 3, p. 1220) express authority is given to the common council to designate not exceeding four official papers having the largest circulation in the city “ in which the city advertising shall be done only on the order of the common council.” The notices issued and published by the plaintiffs in this case were plainly city advertising, and within the express language of the charter. The action of the common council in ordering the publication in plaintiffs’ paper, which was cine of the four papers designated as official papers, was therefore authorized. I conclude, therefore, that the city was bound to pay for this advertisement the amount claimed, because the city, by its proper authorities, had ordered the plaintiffs to publish the same, and because such order was justified by the express language of the charter. In the absence of such express grant of power, I think the ordering of such publication was an incident to the power of collecting the city taxes, and for that reason might be legally exercised.
The fact that the services were partly rendered, prior to the passage of the resolution of the common council, will not avoid the defendant’s liability. The resolution was a ratification of plaintiffs’ act, and an adoption of their services sufficient to establish the liability of the city. It is possible the designation of the plaintiffs’ paper, as the official paper, on the 14th of March, 1876, was a sufficient order to justify the publication of the notice, as city advertising under the charter.
The chamberlain of the city is required to publish the same notice in two daily papers of the city. This was done, but plaintiffs’ paper was not one of them. I do not think the obligation imposed upon the chamberlain has any thing to do with the question for our decision. It is not necessary for us to decide whether the expense *518incurred by tbe common council can be added to that incurred by tbe chamberlain and charged against the property taxed to be paid by the tax-payer upon a redemption.
The plaintiffs’ paper was one of the official papers of the city. It was such a paper as the charter required the tax lists to be published in. The tax list was city advertising; the tax lists or notices were published in plaintiffs’ paper. The common council authorized and ratified such publication. The charter, fairly construed, authorizes such action of the common council.
It follows that the plaintiffs are entitled to recover of the defendants the sum of $266.25, besides costs and disbursements, and judgment is ordered accordingly.
Bookes, J., concurred.